NUMBER 13-09-00147-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RUDOLFO GARCIA,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Rudolfo Garcia, attempts to appeal a conviction for driving while

intoxicated. The trial court has certified that “defendant was continued on community

supervision, and the defendant has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On June 8, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 28, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                                   PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 10th day of September, 2009.




                                               2